DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Specification
Applicant is reminded of updating the first paragraph of the Specification with US Patent No. 10,899,945 issued from the parent application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-7 and 10-16  are rejected under 35 U.S.C. 103 as being obvious over Motonari et al. (US20110059680).
Regarding claim 1, Motonari discloses a chemical mechanical polishing (CMP) composition (abstract) comprising: (A) inorganic particles (paragraph 0038); (B) an organic compound comprising an amino group and an acid group, the organic compound comprising n amino groups and at least n+1 acidic protons, n being an integer = 1 (aspartic acid, paragraph 0051); (C) an oxidizer in an amount of from 0.08 to 3 wt.-%, based on total CMP composition weight (oxidizing agent, paragraph 0049); (D) an aqueous medium (paragraph 0057), wherein the CMP composition (Q) has a pH of more than 7 and less than 11 (paragraph 0057).
It is noted that claim 1 is drawn to a composition claim and the recitation of "suitable for chemical mechanical polishing of a substrate comprising (i) cobalt and (ii) TiN and/or TaN" is considered as intended use of the claimed composition/function of the claimed composition and composition claim covers what the composition is not what the composition does and "Likewise the intended use of composition is not patentably significant. In re Albertson 141 USPQ 730 (CCPA 1964); In re Heck 114 USPQ 161 (CCPA 1957)". 
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Regarding claim 2, Motonari discloses wherein the inorganic particles (A) are colloidal inorganic particles (paragraph 0038).
Regarding claim 3, Motonari discloses wherein the colloidal inorganic particles are colloidal silica particles (paragraph 0038).
Regarding claim 4, Motonari discloses wherein the at least one organic compound (B) is a nonpolymeric compound with a molecular weight below 600 g/mol (aspartic acid, paragraph 0051).
Regarding claim 5, Motonari discloses wherein the acid group (Y) in the organic compound (B) comprises carboxylic acid (aspartic acid, paragraph 0051).
Regarding claim 6, Motonari discloses wherein the organic compound (B) comprises an amino acid (aspartic acid, paragraph 0051).
Regarding claim 7, Motonari discloses wherein the total amount of the at least one organic compound (B) is in the range of from 0.01 wt.-% to 1.5 wt.-% based on the total weight of the respective CMP composition (paragraph 0052), which overlaps with the corresponding range as recited in the instant claim.
Regarding claim 10, Motonari discloses a surfactant (F) in a total amount of from 0.001 to 1 wt.-% based on the total weight of the respective CMP composition 
Regarding claim 11, Motonari discloses wherein the surfactant (F) is an amphiphilic nonionic surfactant comprising a polyoxyalkylene group (polyoxyethylene alkyl ethers, paragraph 0054).
Regarding claim 12, Motonari discloses wherein the oxidizer is hydrogen peroxide (paragraph 0049).
Regarding claim 13, Motonari discloses a chemical mechanical polishing (CMP) composition (abstract), comprising, based on total CMP composition weight: (A) colloidal silica particles in a total amount of from 0.1 to 5 wt.-% (paragraphs 0038 and 0048); (B) an organic compound (B) comprising glutamic acid in a total amount of from 0.01 to 1.5 wt.-% (paragraphs 0051-0052); (C) hydrogen peroxide in a total amount of from 0.08 to 3 wt.-% (paragraph 0049); (D) an aqueous medium (paragraph 0057); (E) a corrosion inhibitor (E) comprising benzimidazole in a total amount of from 0.001 wt.-% to 2 wt.-% (paragraphs 0050 and 0052); (F) an amphiphilic non-ionic surfactant comprising a polyoxyalkylene group (F) in a total amount of from 0.001 to 1 wt.-% (paragraphs 0054-0055); wherein the CMP composition has a pH of more than 7 and less than 11 (paragraph 0057).
The colloidal silica concentration range, the organic compound concentration range, the hydrogen peroxide concentration range, the corrosion inhibitor concentration range, the surfactant concentration range, and the pH range disclosed by Motonari overlap with the corresponding ranges as recited in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Regarding claim 14, it is drawn to a composition claim and the recitation of "configured for a process for manufacturing a semiconductor device comprising the chemical mechanical polishing of a substrate (S) used in the semiconductor industry, wherein the substrate (S) comprises (i) cobalt; and (ii) TiN and or TaN" is considered as intended use of the claimed composition/function of the claimed composition and composition claim covers what the composition is not what the composition does and "Likewise the intended use of composition is not patentably significant. In re Albertson 141 USPQ 730 (CCPA 1964); In re Heck 114 USPQ 161 (CCPA 1957)". 
Regarding claim 15, it is drawn to a composition claim and the recitation of " suitable to achieve a static etch rate (SER) of cobalt is below 70 Å/min" is considered as intended use of the claimed composition/function of the claimed composition and composition claim covers what the composition is not what the composition does and "Likewise the intended use of composition is not patentably significant. In re Albertson 141 USPQ 730 (CCPA 1964); In re Heck 114 USPQ 161 (CCPA 1957)". 
Regarding claim 16, it is drawn to a composition claim and the recitation of " suitable for a cobalt material removal rate (MRR) to be adjusted to a range of from 1000 to 4000 Å/min and the TiN material removal rate (MRR) be higher than 300 Å/min" is considered as intended use of the claimed composition/function of the claimed composition and composition claim covers what the composition is not what the composition does and "Likewise the intended use of composition is not patentably 
Claims 1, 8 and 9 are rejected under 35 U.S.C. 103 as being obvious over Onishi et al. (US20180215952).
Regarding claim 1, Onishi discloses a chemical mechanical polishing (CMP) composition (abstract) comprising: (A) inorganic particles (paragraph 0047); (B) an organic compound comprising an amino group and an acid group, the organic compound comprising n amino groups and at least n+1 acidic protons, n being an integer = 1 (aspartic acid, paragraph 0075); (C) an oxidizer in an amount of from 0.1 to 10 wt.-%, based on total CMP composition weight (oxidizing agent, paragraph 0027); (D) an aqueous medium (paragraph 0060), wherein the CMP composition (Q) has a pH of more than 5 and less than 14 (paragraph 0067).
It is noted that claim 1 is drawn to a composition claim and the recitation of "suitable for chemical mechanical polishing of a substrate comprising (i) cobalt and (ii) TiN and/or TaN" is considered as intended use of the claimed composition/function of the claimed composition and composition claim covers what the composition is not what the composition does and "Likewise the intended use of composition is not patentably significant. In re Albertson 141 USPQ 730 (CCPA 1964); In re Heck 114 USPQ 161 (CCPA 1957)". 
The oxidizer concentration range and the pH range disclosed by Onishi overlap with the corresponding ranges as recited in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Regarding claim 8, Onishi discloses a corrosion inhibitor (E) in a total amount of from 0.0001 to 0.1 wt.-% based on the total weight of the respective CMP composition (iminodiacetic acid, paragraphs 0028, 0041, 0043 and 0044). The concentration range disclosed by Onishi overlaps with the corresponding range as recited in the instant claim.  
Regarding claim 9, Onishi discloses wherein the corrosion inhibitor (E) has a pka-value of below 8 (iminodiacetic acid has a pKa of 1.9, paragraph 0041).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/JIONG-PING LU/
Primary Examiner, Art Unit 1713